           Case 1:21-cv-04389-LGS Document 21 Filed 08/02/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 H.A., on behalf of himself and his minor child,              :
 G.A.,                                                        :    21 Civ. 4389 (LGS)
                                            Plaintiffs,       :
                                                              :         ORDER
                            -against-                         :
                                                              :
 NEW YORK CITY DEPARTMENT OF                                  :
 EDUCATION et al.,                                            :
                                            Defendants. :
 -------------------------------------------------------------X

        WHEREAS, Plaintiffs claim, inter alia, that the State Review Officer (“SRO”) improperly

remanded Plaintiffs’ claims of denial of a Free Appropriate Public Education (“FAPE”) under the

Individuals With Disabilities in Education Act (“IDEA”) for the 2017-18 school year to the

Individual Hearing Officer (“IHO”) for consideration of additional evidence (the “Remand

Proceeding”). Plaintiffs request a stay of the Remand Proceeding until the Court rules on

whether the SRO was authorized to remand the matter (Dkt. No. 17).

        WHEREAS, the Order, dated July 26, 2021 (Dkt. No. 18), directed the parties to submit

letter briefs regarding whether a district court may stay proceedings before the IHO pursuant to

the IDEA and the New York Education Law.

        WHEREAS, the parties do not cite any authority explicitly stating that a district court may

order proceedings before an IHO stayed but instead cite authority stating that a district court has

the inherent power to stay matters on its own docket. Although Plaintiffs note that the IDEA

grants reviewing courts discretion to fashion equitable remedies following resolution of an appeal

of an SRO decision on the merits, the statute does not plainly contemplate a stay of administrative

proceedings pending merits review of an appeal. And while Plaintiffs claim that permitting the

Remand Proceeding to go forward risks conflicting rulings, the relevant issue in this proceeding

is the propriety of the SRO’s remand, while the issue in the Remand Proceeding is whether G.A.
          Case 1:21-cv-04389-LGS Document 21 Filed 08/02/21 Page 2 of 2


was provided a FAPE for the 2017-18 school year. If Plaintiffs prevail on their argument in this

proceeding, then the Court will fashion appropriate relief at that time.

       WHEREAS, the parties’ letters largely focus on the merits issue of whether the SRO had

authority to remand G.A.’s case to the IHO for consideration of additional evidence. The parties

requested that summary judgment briefing in this matter be delayed due to the need for fact

discovery on certain of Plaintiffs’ claims, which was granted (Dkt. Nos. 17, 18). The propriety of

the SRO’s remand will be considered at summary judgment along with Plaintiffs’ other claims.

Accordingly, it is hereby

       ORDERED that Plaintiffs’ request for a stay of the remand proceeding is denied.

Dated: August 2, 2021
       New York, New York




                                                  2
